UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52794 SENTRY PETROLEUM LTD. (Exact name of registrant as specified in its charter) 999 18th Street, Suite 3000 Denver, CO80202 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [X] Rule 12g-4(a)(1)(ii) [] Rule 12g-4(a)(2)(i) [] Rule 12g-4(a)(2)(ii) [] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [] Rule 12h-3(b)(2)(i) [] Rule 12h-3(b)(2)(ii) [] Rule 15d-6 [X] Approximate number of holders of record as of the certification or notice date: 63 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person, on this 18th day of January, 2012. SENTRY PETROLEUM LTD. (the “Registrant”) By: RAJ RAJESWARAN Name: Raj Rajeswaran Title: President, Principal Executive Officer and a member of the Board of Directors -2-
